DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a system comprising receive threat data indicating potential threats to one or more of a plurality of assets located in a plurality of geographic locations, the plurality of assets comprising at least one of buildings, spaces, equipment, or people; calculate asset risk scores for the plurality of assets indicating estimated risk levels for the assets using asset risk profiles for the assets and using the threat data, the asset risk profiles reflecting characteristics of their respective assets; and generate a graphical user interface comprising a map providing visual representations of one or more of the assets, the visual representations of the one or more of the assets indicating locations of the assets and asset risk scores of the assets, classified in G06Q10/0635.
II. Claims 7-16, drawn to a system comprising receive threat data indicating potential threats to one or more of a plurality of assets, the potential threats associated with a plurality of threat categories and the plurality of assets comprising at least one of buildings, spaces, equipment, or people; generate risk scores indicating estimated risk levels for the plurality of assets using the threat data, wherein the risk scores are calculated based on data registered in one or more asset risk profiles configured for each of the plurality of assets, the one or more asset risk profiles containing a plurality of characteristics of the asset, the plurality of characteristics of the assets being parameterized in a risk score calculation process; and generate a first graphical user interface comprising, within a single interface, a consolidated view of risks and threats displaying two or more of the plurality of threat categories and, for each of the two or more categories, a list of one or more assets impacted by a potential threat associated with the threat category and a risk score for each of the one or more assets, the list of one or more assets ordered based on the risk scores of the assets, classified in G06Q10/0635.
III. Claims 17-20, drawn to a method comprising receiving data for an alert relating to an asset threat; identifying an external data source of the data for the alert data relating to the asset threat; mapping, based on the identification of the data source, a metadata element of the data for the alert relating to the asset threat to an internal data property of a threat model; and associating a value of the metadata element with a pre-determined value for the internal data property of the threat model, wherein the internal data property of the threat model relates to a likelihood of a threat being real, classified in G06Q10/0635.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receive threat data indicating potential threats to one or more of a plurality of assets, the potential threats associated with a plurality of threat categories and the plurality of assets comprising at least one of buildings, spaces, equipment, or people; generate risk scores indicating estimated risk levels for the plurality of assets using the threat data, wherein the risk scores are calculated based on data registered in one or more asset risk profiles configured for each of the plurality of assets, the one or more asset risk profiles containing a plurality of characteristics of the asset, the plurality of characteristics of the assets being parameterized in a risk score calculation process; and generate a first graphical user interface comprising, within a single interface, a consolidated view of risks and threats displaying two or more of the plurality of threat categories and, for each of the two or more categories, a list of one or more assets impacted by a potential threat associated with the threat category and a risk score for each of the one or more assets, the list of one or more assets ordered based on the risk scores of the assets. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving data for an alert relating to an asset threat; identifying an external data source of the data for the alert data relating to the asset threat; mapping, based on the identification of the data source, a metadata element of the data for the alert relating to the asset threat to an internal data property of a threat model; and associating a value of the metadata element with a pre-determined value for the internal data property of the threat model, wherein the internal data property of the threat model relates to a likelihood of a threat being real.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving data for an alert relating to an asset threat; identifying an external data source of the data for the alert data relating to the asset threat; mapping, based on the identification of the data source, a metadata element of the data for the alert relating to the asset threat to an internal data property of a threat model; and associating a value of the metadata element with a pre-determined value for the internal data property of the threat model, wherein the internal data property of the threat model relates to a likelihood of a threat being real.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683